Citation Nr: 9930695	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-20 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which denied a permanent and 
total disability rating for pension purposes.  In October 
1998, the Board remanded the case to the RO for further 
evidentiary and procedural development.  The case was 
subsequently returned to the Board.


FINDING OF FACT

Without good cause, the veteran failed to report for a 
scheduled VA examination which was necessary to determine 
entitlement to a permanent and total disability rating for 
pension purposes. 


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is precluded due to failure to report for a VA examination.  
38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1966 to 
October 1968.

In April 1996, the veteran submitted a claim for a permanent 
and total disability rating for pension purposes.  He 
asserted that he became totally disabled in July 1980.

In an April 1996 decision, the RO denied entitlement to a 
permanent and total disability rating for pension purposes.

By a statement received in May 1996, the veteran asserted 
that he had multiple disabling conditions, including a spine 
condition, knee problems, neck problems, bone and joint 
deterioration, sinus conditions, and severe muscle spasms. 

In an October 1998 remand, the Board requested that the RO 
contact the veteran and obtain the necessary releases and 
obtain recent medical records.  The Board also requested that 
the RO contact the veteran and ask him for information 
regarding his employment and income, and ask him whether he 
was in receipt of disability benefits from the Social 
Security Administration (SSA).  The RO was also asked to 
schedule the veteran for a VA examination. 

By a letter to the veteran dated in November 1998, the RO 
asked him to provide information regarding recent treatment 
for his claimed conditions and to complete releases of 
information relating to any such private treatment.  The RO 
also asked him to provide information on his employment and 
income from 1996 to present, and on any SSA benefits.

By a statement dated in February 1999, the veteran indicated 
that all of his medical treatment since May 1996 had been VA 
treatment, and said he had not held a job since 1996.  He 
reported that he had applied for supplemental security income 
from the SSA.

In February 1999, the RO obtained VA medical records dated 
from 1996 to 1999.

A March 1999 memorandum from Dorn Veterans' Hospital 
indicates that the veteran failed to report for a scheduled 
VA examination, and failed to report for another such 
examination when it was rescheduled.

By a statement dated in March 1999, the veteran requested 
that his VA examination be rescheduled since he had problems 
obtaining transportation to the previously scheduled 
examination.

By a letter to the veteran dated in March 1999, the RO 
advised him that another VA examination was being scheduled, 
and that his failure to report for the scheduled VA 
examination would have a detrimental effect on his pending 
appeal.

A May 1999 memorandum indicates that the veteran again twice 
failed to report for a scheduled VA examination (making it 
four times that he had failed to report).

In a June 1999 decision, the RO confirmed and continued the 
denial of a permanent and total disability rating for pension 
purposes.  The RO noted that the veteran failed to report for 
scheduled VA examinations, and that therefore evidence 
expected from a VA examination could not be considered.  By a 
letter to the veteran dated in June 1999, the RO notified him 
of the June 1999 decision, and stated, "We cannot approve 
your claim for pension because you failed to report for 
examinations that might have provided evidence that could 
have been material to the outcome of this claim."  The 
veteran did not respond.


II.  Analysis

The Board finds that the veteran's claim, for entitlement to 
a permanent and total disability rating for pension purposes, 
is well grounded.  38 U.S.C.A. § 5107(a).  All relevant facts 
have been properly developed to the extent possible and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  In this regard, the Board remanded the case 
in 1998 to develop the evidence on this issue, but the 
veteran failed to report for multiple scheduled examinations.  
Veterans claiming benefits have an obligation to report for 
scheduled VA examinations.  The duty to assist is not a one-
way street, and the veteran has not fulfilled his duty to 
cooperate in this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
Engelke v. Gober, 10 Vet.App. 396 (1997); Olson v. Principi, 
3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The RO advised the veteran that failure to report for his 
scheduled VA examination would have a detrimental effect on 
his claim, and, after he failed to report for such 
examination, advised him that his claim was denied due to 
such failure.  He was given four chances to report for 
examination but each time failed to report.

As the veteran failed to report for a scheduled VA 
examination, and has not presented evidence of good cause for 
such failure, his claim for entitlement to a permanent and 
total disability rating for pension purposes must be denied.  
Id.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, there is no entitlement 
to a permanent and total disability rating for pension 
purposes.  The veteran is advised that in the future he may 
again file a claim for pension, but he will have an 
obligation to report for VA examination.



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

